Barrett, J.
Judgment for the plaintiff limiting the damages and the fee value to the Pearl-Street section of the property in question, as requested in the defendants’ twenty-third finding of fact and the eighth conclusion of law. The damages to this specific section are fixed from the 24th of May, 1882, down to the time of the commencement of the alterations made in the building at $650 per annum, and from the time of the completion of the alterations to the date of the trial at $800 per annum. The free value, upon payment of which the defendants may avoid the effect of the injunction hereby granted against the further trespasses upon the plaintiff’s easement, is fixed at $8,000.. Judgment accordingly, with costs, and an allowance of 5 per cent, to the plaintiff upon the total amount of damages awarded, but not upon the sum fixed as the fee value.